DETAILED ACTION
Status of the Application
The status of the claims stands as follows:
Pending claims:				1-6
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-6
Currently rejected claims:			1-6
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b)
Claim 1 includes the term “SFC” for which there is no definition provided in the specification or claims.  For the purpose of this examination “SFC” is interpreted as meaning solid fat content.
Claim 4 recites “a chocolate comprising the fat composition of claim 1, wherein a ratio of SUS triacylglycerol to USU triacylglycerol SUS/USU) is 0.6 to 5.0”.  However, it is unclear whether the claimed ratio is for the fat composition of claim 1 or for the overall chocolate (which presumably could comprise additional fat components).  For the purpose of this examination, the claimed ratio is interpreted as referring to the fat composition of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zand (US 2010/0215810) in view of Hasman (US 3,796,816).
Regarding claim 1, Zand teaches a fat composition (corresponding to a compositions comprising triglycerides) ([0001]) comprising a fat B (corresponding to SUS and SU2) ([0011]; [0013]), wherein the term “SU2” includes “USU” meaning unsaturated fats having 12-24 carbon atoms at the 1, 3-positions of glycerin and a saturated fat having 12-24 carbon atoms at the 2-position of glycerin ([0003]); since fat B comprises less than 15% of SU2 and 25-65% of SUS, SU2 is in a maximum concentration of about 37.5%  by weight of fat B, which falls within the claimed range of USU triacylglycerol of fat B.  Zand discloses that the fat composition can comprises a coating for bakery products ([0002]; [0021]) with good organoleptic properties ([0023]) and that the triglycerides used are produced from vegetable fats ([0025]); and that other triglycerides may be included in the fat compositions in an amount such as up to 10% ([0034]).  It does not teach the fat composition comprises a fat A wherein the total content of the fat A and the fat B in the fat compositions is 50% by weight or more, and a ratio of fat A to fat B is 0.5 
However, Hasman teaches a hard butter comprising glycerol tricaprin and glycerol trilaurin wherein the fat comprises at least 90% of saturated acid having 14 or less carbon atoms in the constituent fatty acids (corresponding to major acid component of each triglyceride is 90% or greater) (column 1, lines 64-69), and at least 80% of SFC at 10°C, at least 55% of SFC at 20°C (corresponding to substantially solid at temperatures below 82°F), and 0% of SFC at 37°C (corresponding to completely liquid at 97°F) (Fig. 1; column 2, lines 32-39) which can be blended with other ingredients (column 1, lines 42-46) in a confectionary coating to provide a desirable mouth feel (column 1, lines 54-55).  Hasman also teaches that hard butters and their physical and performance qualities are widely known in the art (column 1, lines 21-24; column 3, lines 14-18) and compositions utilizing the hard butter can be varied as it is within the skill of those in the art (column 3, lines 47-49).
It would have been obvious for a person of ordinary skill in the art to have modified the fat composition of Zand by incorporating the hard butter of Hasman.  Since Zand teaches that other triglycerides may be used in the fat composition which can be used in a confectionary coating to provide good organoleptic properties, a skilled practitioner would be motivated to consult an additional reference such as Hasman in order to determine a suitable fat to include in a confection to impart a desirable mouth feel and SFC profile as needed to be sold and/or consumed at ambient temperature ([0008]; [0024]).  Since Zand teaches the incorporation of additional triglycerides in an exemplary prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05.I.  Furthermore, since Hasman teaches that the use of hard butters and their properties are known in the art and that it is within the ambit of a practitioner to determine a confectionary composition, the claimed range is rendered obvious.
Regarding claim 2, Zand teaches the invention as disclosed above in claim 1, including the fat composition comprises less than 20% by weight of diglyceride ([0057]), which overlaps the claimed range.  Zand does not teach the diglycerides as part of fat B, but teaching that the diglycerides in the fat composition of Zand is less than 20%, effectively down to 0%, essentially means that the diglycerides can come from any component of the fat composition; therefore, the claimed range of diglycerides in fat B is thus rendered obvious.
Regarding claim 3, Zand teaches the invention as disclosed above in claim 1, including the fat B is obtained by subjecting a fat to an interesterification step and fractionation step ([0036]).
Regarding claim 4, Zand teaches a chocolate comprising the fat composition of claim 1  ([0058]; [0063]-[0064]), wherein a ratio of SUS triacylglycerol ([0011]) to USU triacylglycerol ([0013]) overlaps the claimed ratio and SUS triacylglycerol is a 
Regarding claim 6, Zand teaches the invention as disclosed above in claim 2, including the fat B is obtained by subjecting a fat to an interesterification step and fractionation step ([0036]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zand (US 2010/0215810) in view of Hasman (US 3,796,816) as applied to claim 4 above, as evidenced by Suganuma (US 2015/0223482).
Regarding claim 5, Zand teaches the invention as disclosed above in claim 4, including the composition comprises cocoa-derived materials such as cocoa mass ([0058]) in an amount of 11.5% of the chocolate and that the fat composition comprises 28% of the chocolate ([0074]); these disclosures show that the disclosed fat composition comprises fat A, fat B, and the cocoa mass.  Since cocoa mass contains about 55% cocoa butter as evidenced by Suganuma ([0083]), the fat composition comprises 6.3% cocoa butter, which falls within the claimed content range.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791